DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 1-3 and 5. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claim recites “the MR apparatus, further comprising” making the claim indefinite since it does not discloses original components that can be further limited. The examiner believes applicant intended to make said claim dependent but failed to state the correct dependency.   
Claim 16 recites the limitation "controller" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art.  As stated in, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgert et al. (US 2013/0225979 A1).

    PNG
    media_image1.png
    387
    245
    media_image1.png
    Greyscale
With respect to claim 1, Borger discloses a magnetic resonance apparatus for acquiring magnetic resonance data from a person who is asleep, comprising (see Figure 3 showing the MR with patient inside and Figure 4 for MR apparatus components): a person support apparatus, to provide a sleeping place (see MR apparatus for supporting the patient by having a patient’s bed labeled by the examiner in Figure 3); an acquisition arrangement, including a radiofrequency coil arrangement to transmit excitation pulses and to receive magnetic resonance signals (drive field/receive coils as seen on Figure 4); and a controller, designed to operate the acquisition arrangement according to a magnetic resonance sequence for acquiring a magnetic resonance dataset from a region under examination of the person (see paragraph 0129), and the controller including: an acquisition unit to acquire a magnetic resonance dataset (as seen on Figures 3 and 4) by way of a prolonged magnetic resonance sequence having a total acquisition duration of more than one hour (see paragraph 0047), wherein the magnetic resonance apparatus has a main magnetic field of strength less than 20 mT (see paragraph 0079).  
With respect to claim 5, Borger discloses the controller is designed to use the radiofrequency coil arrangement to spatially encode in the magnetic resonance data acquisition 
With respect to claim 7, Borger discloses at least one radiofrequency coil of the radiofrequency coil arrangement is arranged inside the person support apparatus (se Figures 3-4).  
With respect to claim 9, Borger discloses at least one additional measuring device, to acquire person-related data of the person (see paragraph 0073 disclosing gradient coils considered as additional measuring device).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Borgert et al. (US 2013/0225979 A1) in view of Bhat et al. (US 2017/0322276 A1).
With respect to claim 2, Borger discloses the claimed invention as stated above except for at least one of the prolonged magnetic resonance sequence includes more than 1000 repetitions and the controller is designed to use arterial spin labeling as a contrast-agent substitute. . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Borgert et al. (US 2013/0225979 A1) in view of Grodzki et al. (US 2015/0091567 A1).
With respect to claim Borger discloses the claimed invention as stated above except for the controller is designed to switch a gradient before an excitation pulse in at least one MR sequence used. However, Grodzki discloses switching a gradient before an excitation pulse in at least one MR sequence used (see paragraph 0026-0027). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to switch a gradient before an excitation pulse in at least one MR sequence used as taught by Grodzki with Borgert’s pulses for the purpose of further disclosing a selected pulse sequence from a variety of known pulse sequences in order for the gradient to reach its full strength before the excitation pulse is radiated for the imaging process. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Borgert et al. (US 2013/0225979 A1) in view of Rosen et al. (US 2017/0003365 A1).
.     

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Borgert et al. (US 2013/0225979 A1) in view of Kickhefel et al. (US 2016/0069976 A1).
With respect to claim 11, Borger discloses the claimed invention as stated above except for at least one of the controller includes a trigger unit which, upon a trigger criterion being fulfilled, the trigger criterion evaluating person-related data of the person, is configured to control the acquisition unit to acquire a magnetic resonance dataset using a magnetic resonance sequence assigned to the trigger criterion, and the controller includes a parameterization unit to adjust, based upon an evaluation of at least some of the person-related data, an acquisition parameter of a magnetic resonance sequence to be performed by the acquisition unit.  However, Kickhefel discloses at least one of the controller includes a trigger unit which, upon a trigger criterion being fulfilled, the trigger criterion evaluating person-related data of the person, is configured to control the acquisition unit to acquire a magnetic resonance dataset using a magnetic resonance sequence assigned to the trigger criterion, and the controller includes a . 

Claims 12-14 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Borgert et al. (US 2013/0225979 A1) in view of Tisdale et al. (US 2017/0160366 A1).
With respect to claims 12 and 26, Borgert discloses the claimed invention as stated above except the controller includes a motion unit to at least one of motion correct and motion cleanse acquired magnetic resonance datasets. However, Tisdale discloses the controller includes a motion unit to at least one of motion correct and motion cleanse acquired magnetic resonance datasets (see paragraphs Abstract; 0014-0015). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a motion unit as taught by Tisdale with Borgert’s control means for the purpose of producing motion correction to improve the 
With respect to claims 13 and 14, Borgert discloses the claimed invention as stated above except for the motion unit is designed to analyze at least one of person-related data from the measuring device, magnetic resonance data from the magnetic resonance dataset, and navigator data from a navigator sequence, the navigator data being acquired by the acquisition unit for a purpose of determining motion information for use in at least one of the motion correction and the motion cleansing; wherein the motion unit is designed to delete magnetic resonance data acquired during movement. However, Tisdale discloses the motion unit is designed to analyze at least one of person-related data from the measuring device, magnetic resonance data from the magnetic resonance dataset, and navigator data from a navigator sequence, the navigator data being acquired by the acquisition unit for a purpose of determining motion information for use in at least one of the motion correction and the motion cleansing; wherein the motion unit is designed to delete magnetic resonance data acquired during movement (see paragraphs Abstract; 0014-0015). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a motion correction as taught by Tisdale with Borgert’s process for the purpose of producing motion correction to improve the image quality by eliminating blur or ghosting in the image caused by the patient’s motion and allowing a more accurate diagnosis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Borgert et al. (US 2013/0225979 A1) in view of LIU et al. (US 2019/0000406 A1).
With respect to claim 15, Borger discloses the claimed invention as stated above except for the magnetic resonance apparatus includes a field of view of length at least one meter, along  which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Rose 105 USPQ 237 (CCPA 1955); Fields 134 USPQ 242 (CCPA1962), In re Reese 129 USPQ 402 (CCPA 1961) and Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Borgert et al. (US 2013/0225979 A1) in view of Vassallo et al. (US 6,157,194 A).
With respect to claim 17, Borgert discloses the claimed invention except for the controller includes an interface to a personal database, or comprises the personal database, and is designed to enter into the personal database at least one of at least some of the acquired magnetic resonance data from the person and an analysis result for at least some of the acquired magnetic resonance data from the person.  However, Vassallo discloses controller includes an interface to a personal database, or comprises the personal database, and is designed to enter into the . 

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borgert et al. (US 2013/0225979 A1) in view of Cincinnati Children’s (“MRI Airway (sleep) study”).
With respect to claims 18 and 19, Borgert discloses a method for operating a magnetic resonance apparatus including a person support apparatus, to provide a sleeping place (see MR apparatus for supporting the patient by having a patient’s bed labeled by the examiner in Figure 3 above); an acquisition arrangement, including a radiofrequency coil arrangement to transmit excitation pulses and to receive magnetic resonance signals (drive field/receive coils as seen on Figure 4); and a controller, designed to operate the acquisition arrangement according to a magnetic resonance sequence for acquiring a magnetic resonance dataset from a region under examination of the person (see paragraph 0129), and the controller including an acquisition unit to acquire a magnetic resonance dataset (as seen on Figures 3 and 4) by way of a prolonged magnetic resonance sequence having a total acquisition duration of more than one hour (see paragraph 0047), wherein the magnetic resonance apparatus has a main magnetic field of strength less than 20 mT (see paragraph 0079), the method comprising: using at least one 
Furthermore, Borgert discloses the claimed invention as stated above except for specifying that the person is sleeping. However, Cincinnati Children’s discloses a prolog MR procedure wherein the child is sleeping (second paragraph disclosing “An MRI will take a picture while the child is sleeping.”  And section “During Study” indicates that the test takes about 60 minutes.) Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the patient sleeping as taught by Cincinnati Children’s with Borgert’s patient for the purpose of performing a imaging process in any state of the patient including wake or sleeping depending on the type of study, the region under examination and taking into account the possibility that the patient might suffer from claustrophobia or any difficulty that could affect the patient’s health during the procedure. In some occasions, the patient could request to be sedated if the enclosure could be overwhelming or stressful hence might not be able to tolerate to be inside the enclosure during the length of the process. Also, depending on the region under study, the patient could be required to be in sleeping state for the study, for example, brain study during sleeping state to diagnose apnea etc. 
With respect to claim 20, Borgert discloses the main magnetic field strength of the magnetic resonance apparatus is less than 10 mT (see paragraph 0079).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Borgert et al. (US 2013/0225979 A1) in view of Wald et al. (US 2014/0111202 A1).
.   

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Borgert et al. (US 2013/0225979 A1) in view of Dohata et al. (US 2015/0028873 A1).
With respect to claim 25, Borgert discloses the claimed invention as stated above except for at least one radiofrequency coil of the radiofrequency coil arrangement is arranged inside at least one of a mattress, a pillow, a blanket, and an item of clothing wearable by the person.  However, Dohata discloses having the RF coil arranged inside the patient table (see paragraph 0018 and Figure 4, RF coils #301a-#303a in table top #401 of patient bed). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the RF coil arranged inside the patient table as taught by Dohata with Bogert’s patient’s table for the purpose of disclosing different options of location of the RF coil for transmitting and/or receiving accordingly. Furthermore, the rearrangement of a part is held obvious since the RF coil would not modify the operation of said device/devices involved and is considered as a matter of design choice. In re Japikse 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) If applicant feels the location of the RF coil is critical between . 

Allowable Subject Matter
Claims 3, 6, 8 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (see second sentence indicating the MRI will take pictures while child is sleeping and heading During study stating that the procedure takes about an hour).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record not relied upon discloses different MR systems for prolong examination or sleeping patients and diverse known details about equipment, pulses and process steps known in the art to further define the MR system and its requirements according to the type of imaging process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866